—The respective attorneys for the parties on this appeal from an order of the Supreme Court, Suffolk County, entered August 22, 1975, have agreed, by stipulation dated November 19, 1975, after a conference in this court before Mr. Justice Gittleson, inter alia, that the appeal be withdrawn and that a hearing be held upon the issues as to the respective financial circumstances of the parties as of May 27, 1975. In accordance with the stipulation, (1) the appeal is deemed withdrawn, without costs, (2) a hearing shall be held in the Supreme Court, Suffolk County, Special Term, Part V, on December 2, 1975, upon the issues as to the respective financial circumstances of the parties as of May 27, 1975, before a Justice other than the Justice who presided at the May 27, 1975 uncontested matrimonial hearing and (3) a determination of the amount of permanent alimony in the case shall be made by the Justice who will hold said hearing, on the basis of the hearing. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.